Citation Nr: 0008502	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
polio.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected lumbosacral strain.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1973 to April 
1983.  

By rating action in December 1984, the RO denied, in part, 
service connection for residuals of polio on the basis that 
there was no aggravation of the veteran's preexisting polio 
residuals in service.  The veteran was notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the RO which, 
in part, denied the veteran's request to reopen the claim of 
service connection for residuals of polio; denied a total 
rating for compensation purposes based on individual 
unemployability, and granted an increased rating to 20 
percent for the service-connected low back disability.  The 
veteran perfected an appeal with respect to these issues.  In 
July 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 1999).  

By rating action in January 1998, the RO denied the veteran's 
claim of clear and unmistakable error in the December 1984 
rating decision which had denied service connection for 
residuals of polio.  A notice of disagreement was received in 
March 1998.  However, the RO did not issue a Supplemental 
Statement of the Case (SSOC) as required by VA Regulations.  
38 C.F.R. § 19.31 (1999).  As the filing of a notice of 
disagreement places this issue in appellate status and as a 
resolution of this matter is germane to the issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia, the issue 
pertaining to clear and unmistakable error must be Remanded 
for additional action by the RO.

REMAND

The Board finds that the claim of CUE is inextricably 
intertwined with the issue to reopen the claim of service 
connection for residuals of polio.  See Parker v. Brown, 7 
Vet. App. 116 (1994) (a claim is inextricably intertwined if 
the RO would have to reexamine the merits of a denied claim 
which is pending on appeal).  A claim which is inextricably 
intertwined with a pending claim must be adjudicated prior to 
a final order with respect to the pending claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The RO must issue the 
veteran and her representative a Supplemental Statement of 
the Case on this matter and afford her the opportunity to 
respond.

In regard to the appellant's TDIU claim, the Board finds that 
the claim is well grounded.  There is medical evidence that 
the veteran cannot engage in substantially gainful 
employment.  Moreover, the claim for an increased rating is 
well grounded.  A claim for an increased evaluation is well-
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that her service connected back 
disability is worse than currently evaluated, and she has 
thus stated a well-grounded claim.  Once a well-grounded 
claim is submitted, the duty to assist arises.  38 U.S.C.A. 
§ 5107 (West 1991).

In reviewing the record, it is observed that while the 
administrative decision regarding the veteran's award of 
Social Security benefits is of record, all the medical 
records used as a basis to grant that claim are not contained 
in the claims folder.  In Hayes v. Brown, 9 Vet. App. 67 
(1996), the United States Court of Appeals for Veterans 
Claims held that as part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration and 
to give that evidence appropriate consideration and weight.

Regarding the claim of an increased rating for the veteran's 
service-connected low back strain, the Board notes that while 
the veteran was examined by VA in April 1996, the examiner 
did not provide sufficiently detailed information to evaluate 
the functional limitation resulting from the low back 
disability.  In this regard, the Board must consider only the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Furthermore, 
there were no findings reported concerning the degree of 
functional loss as required by 38 C.F.R. §§ 4.40 and 4.45 
(1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  Thus, because the Codes used 
to rate the veteran's low back disability is cast, in large 
measure, in terms of limitation of motion, any additional 
function loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups must be expressed in terms 
of the degree of additional range-of-motion loss or 
ankylosis.  DeLuca.  In addition, a neurological examination 
would be helpful to determine if the service connected back 
disability has caused any of the leg symptoms complained of 
by the veteran.

In addition, a psychiatric examination should also be 
conducted so that a current picture of the effect of the 
veteran's service connected disabilities on her ability to 
work may be obtained.  In light of the need for additional 
development with respect to the veteran's service connected 
disabilities, the issue of a total rating will not be 
addressed until the claim is returned from the Regional 
Office as a claim for an increased rating is inextricably 
intertwined with a claim for a total disability rating based 
on individual unemployability.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with her claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Although further delay is regrettable, the Board finds that 
in order to ensure full compliance with due process 
requirements, further development is necessary.  Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for her service-connected low 
back disability and psychiatric 
disability since 1995.  Based on her 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  

2.  The RO should obtain from the Social 
Security Administration the underlying 
medical records reviewed in connection 
with the decision to grant disability 
benefits.

3.  The veteran should submit an up-to-
date employment statement indicating all 
employment since 1995, to include hours 
worked and income earned.  In addition, 
she should indicate all institutions of 
learning she attended since this date.  
The month and year of attendance and 
whether any schooling was part or full 
time should be specified.

4.  The veteran should be afforded a 
special neurological examination.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should note 
whether it is at least as likely as not 
that the veteran has any neurological 
symptomatology associated with her 
service connected lumbosacral strain.  If 
so, all symptoms and the degree of 
severity should be noted.  In particular, 
it should be noted whether the veteran 
has sciatic neuropathy; and if so, 
whether there are any neurological 
findings appropriate to the site of any 
diseased disc, absent ankle jerk, or 
characteristic pain.  If sciatic 
neuropathy is present, the frequency and 
severity should be discussed.  In 
deciding the issue in this case, the 
examiner should attempt to dissociate any 
neurological symptoms reflecting post 
polio syndrome from those related to the 
service connected lumbosacral strain.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her low back 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
to the following questions should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  All 
manifestations referable to intercurrent 
disabilities should be dissociated, if 
possible, from the effects of the service 
connected low back disability.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

I.  The examiner should detail the 
degree of range of motion of the 
lumbar spine, and what is considered 
normal range of motion in degrees.  

II.  The examiner should indicate 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the low back exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

V.  The examiner should describe the 
effect of the service connected back 
disability on the veteran's ability 
to be gainfully employed.

6.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the effect of her service 
connected dysthymic disorder on her 
ability to be gainfully employed.  The 
claims folder must be made available to 
the examiner and reviewed in conjunction 
with the examination.  A GAF score and an 
analysis of its meaning should be 
provided.  The examiner should describe 
his/her findings in detail and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  If the examiner 
agrees or disagrees with any opinions of 
record concerning the veteran's 
employability, it would be helpful if 
he/she discuss the reasons for such 
agreement or disagreement.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected chronic lumbosacral 
strain and whether they have responded to 
all questions posed.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

8.  The RO should provide the veteran and 
her representative with an SOC on the 
issue of CUE of the December 1984 rating 
decision which denied service connection 
for residuals of polio.  Discussion of 
this issue should include the appropriate 
laws and regulations.  The veteran should 
also be informed that she must file a 
substantive appeal with regard to this 
issue if she wishes to continue an appeal 
on this matter.  The parties should then 
be given the opportunity to respond 
thereto.  

9.  After the requested development has 
been completed, the RO should again 
review the veteran's claims as listed on 
the title page of this decision.  This 
should include, if appropriate, whether 
referral for extraschedular consideration 
is warranted concerning the total rating 
issue.  In addition, the case should be 
reviewed to assure that the issue 
pertaining to new and material evidence 
was decided under 38 C.F.R. § 3.156 and 
not based on the overruled test as set 
forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  See Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).  If any decision 
remains adverse to the veteran, she and 
her representative should be issued a 
Supplemental Statement of the Case and 
given the appropriate time to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying her of the date of the 
examinations should be included in the 
claims folder.  If the veteran fails to 
appear for any examination for an 
increased rating, consideration should be 
given to the whether the claim should be 
adjudicated under 38 C.F.R. § 3.655.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 11 -


